Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On September 11, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,200 2.550% Senior Notes due September 18, 2015 issued by The Royal Bank of Scotland Group plc (CUSIP No.: 780099CC9) (the "Notes") at a purchase price of $99.943 per Note including an underwriting discount of $0.300 per Note. The Notes were purchased from RBS Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities Inc. Citigroup Global Markets Inc. Wells Fargo Securities, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC CIBC World Markets Corp. HSBC Securities (USA) Inc. nabSecurities, LLC RBC Capital Markets, LLC TD Securities (USA) LLC UBS Securities LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On September 5, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 1.250% Notes due 2015 issued by WellPoint, Inc. (CUSIP No.: 94973VAZ0) (the "Notes") at a purchase price of $99.959 per Note including an underwriting discount of $0.350 per Note. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated UBS Securities LLC Wells Fargo Securities, LLC J.P. Morgan Securities LLC Morgan Stanley & Co. LLC SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. BB&T Capital Markets, a division of Scott & Stringfellow, LLC BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. The Huntington Investment Company Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. PNC Capital Markets LLC SMBC Nikko Capital Markets Limited Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Corporate Bond Fund On July 19, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 1.35% Senior Notes due 2017 issued by eBay Inc. (CUSIP No.: 278642AG8) (the "Notes") at a purchase price of $99.943 per Note including an underwriting discount of $0.350 per Note. The Notes were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBS Securities Inc. Wells Fargo Securities, LLC Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC Standard Chartered Bank The Williams Capital Group, L.P. UBS Securities LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On July 10, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 5.5% Senior Notes due 2022 issued by ING U.S., Inc. (CUSIP No.: 45685EAA4) (the "Notes") at a purchase price of $99.946 per Note including an underwriting discount of $0.650 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC ING Financial Markets LLC BNY Mellon Capital Markets, LLC Deutsche Bank Securities Inc. RBC Capital Markets, LLC RBS Securities Inc. SunTrust Robinson Humphrey, Inc. Barclays Capital Inc. Credit Suisse Securities (USA) LLC Goldman, Sachs & Co. UBS Securities LLC U.S. Bancorp Investments, Inc. BNP Paribas Securities Corp. Crédit Agricole Securities (USA) Inc. Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. nabSecurities, LLC PNC Capital Markets LLC Scotia Capital (USA) Inc. Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Core Equity 130/30 Fund On September 11, 2012, BNY Mellon Core Equity 130/30 Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 22,180 shares of common stock issued by American International Group, Inc. (CUSIP No.: 026874784) (the "Common Stock") at a purchase price of $32.50 per share including an underwriting discount of $0.121875 per share. The Common Stock was purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Morgan Stanley & Co. LLC RBC Capital Markets, LLC UBS Securities LLC Wells Fargo Securities, LLC Credit Suisse Securities (USA) LLC BNP Paribas Securities Corp. HSBC Securities (USA) Inc. Piper Jaffray & Co. Samuel A. Ramirez & Company, Inc. RBS Securities Inc. Santander Investment Securities Inc. Standard Chartered Bank The Williams Capital Group, L.P. CastleOak Securities, L.P. Drexel Hamilton, LLC ING Financial Markets LLC Lebenthal & Co., LLC Loop Capital Markets, LLC Macquarie Capital (USA) Inc. Mizuho Securities USA Inc. Natixis Securities Americas LLC Nomura Securities International, Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. Scotia Capital (USA) Inc. SMBC Nikko Capital Markets Limited SG Americas Securities, LLC UniCredit Capital Markets LLC Atlantic Equities LLC Blaylock Robert Van, LLC BNY Mellon Capital Markets, LLC C.L. King & Associates, Inc. Dowling & Partners Securities, LLC Keefe Bruyette & Woods, Inc. MFR Securities, Inc. Mischler Financial Group, Inc. Sandford C. Bernstein & Co, LLC Muriel Siebert & Co, Inc. Sterne, Agee & Leah, Inc. Stifel, Nicolaus & Company, Incorporated Touissant Capital Partners, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On September 11, 2012, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,470 2.550% Senior Notes due September 18, 2015 issued by The Royal Bank of Scotland Group plc. (CUSIP No.: 780099CC9) (the "Notes") at a purchase price of $99.943 per Note including an underwriting discount of $0.300 per Note. The Notes were purchased from RBS Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBS Securities Inc. Citigroup Global Markets Inc. Wells Fargo Securities, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC CIBC World Markets Corp. HSBC Securities (USA) Inc. nabSecurities, LLC RBC Capital Markets, LLC TD Securities (USA) LLC UBS Securities LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On July 31, 2012, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 1.450% Secured Notes, Series HH, due August 15, 2019 issued by Private Export Funding Corporation (CUSIP No.: 742651DQ2) (the "Notes") at a purchase price of $99.801 per Note including an underwriting discount of $0.480 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC FTN Financial Securities Corp. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Natixis Securities Americas LLC R.W. Pressprich & Co. RBS Securities Inc. The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On July 20, 2012, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 4.000% UPMC Revenue Bonds, Series 2012 issued by Monroeville Finance Authority (Allegheny County, Pennsylvania) (CUSIP No.: 611530AE6) (the "Bonds") at a purchase price of $110.148 per Bond including an underwriting discount of $0.500 per Bond. The Bonds were purchased from RBC Capital Markets, LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBC Capital Markets, LLC J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC The Huntington Investment Company Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund On August 22, 2012, BNY Mellon New York Intermediate Tax-Exempt Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,255 5.000% Public Improvement (Serial) Bonds, 2012 issued by Town of Hempstead, Nassau County, New York (CUSIP No.: 424672TZ6) (the "Bonds") at a purchase price of $125.141 per Bond including an underwriting discount of $0.250 per Bond. The Bonds were purchased from UBS Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: UBS Securities LLC Stifel, Nicolaus & Company, Inc. Roosevelt & Cross, Inc. C.L. King & Associates, Inc. Samuel A. Ramirez & Company, Inc. Citigroup Global Markets Inc. BNY Mellon Capital Markets, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Pennsylvania Intermediate Municipal Bond Fund On July 20, 2012, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,500 5.000% UPMC Revenue Bonds, Series 2012 issued by Monroeville Finance Authority (Allegheny County, Pennsylvania) (CUSIP No.: 611530AX4) (the "Bonds") at a purchase price of $120.628 per Bond including an underwriting discount of $0.625 per Bond. The Bonds were purchased from RBC Capital Markets, LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: RBC Capital Markets, LLC J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC The Huntington Investment Company Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 4, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On November 1, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,355 Medium-Term Notes, Series G, 1.25% Notes due 2017 issued by Caterpillar Financial Services Corporation (CUSIP No.: 14912L5J6) (the "Notes") at a purchase price of $99.865 per Note including an underwriting discount of $0.350 per Note. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC Lloyds Securities Inc. RBC Capital Markets, LLC RBS Securities Inc. SG Americas Securities, LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On November 14, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 2.875% Senior Notes due 2023 issued by Macy's Retail Holdings, Inc. (CUSIP No.: 55616XAH0) (the "Notes") at a purchase price of $99.862 per Note including an underwriting discount of $0.650 per Note. The Notes were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Goldman, Sachs & Co. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Fifth Third Securities, Inc. Loop Capital Markets LLC Mitsubishi UFJ Securities (USA), Inc. PNC Capital Markets LLC Samuel A. Ramirez & Company, Inc. Standard Chartered Bank The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On October 18, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,200 Global Medium-Term Notes, Series F, Fixed Rate Subordinated Notes due 2022 issued by Morgan Stanley (CUSIP No.: 6174824M3) (the "Notes") at a purchase price of $99.646 per Note including an underwriting discount of $0.450 per Note. The Notes were purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. Banca IMI S.p.A. BB&T Capital Markets, a division of Scott & Stringfellow, LLC BNY Mellon Capital Markets, LLC Commerz Markets LLC Credit Agricole Securities (USA) Inc. KKR Capital Markets LLC Lebenthal & Co., LLC Loop Capital Markets LLC nabSecurities, LLC Natixis Securities Americas LLC RBC Capital Markets, LLC RBS Securities Inc. Santander Investment Securities Inc. Scotia Capital (USA) Inc. Skandinaviska Enskilda Banken AB (publ) SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On October 24, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 3.250% Senior Notes due 2022 issued by Reynolds American Inc. (CUSIP No.: 761713AX4) (the "Notes") at a purchase price of $99.864 per Note including an underwriting discount of $0.650. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Goldman, Sachs & Co. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Scotia Capital (USA) Inc. RBC Capital Markets, LLC Fifth Third Securities, Inc. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On October 17, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 1.400% Notes due October 15, 2017 issued by UnitedHealth Group Incorporated (CUSIP No.: 91324PBY7) (the "Notes") at a purchase price of $99.880 per Note including an underwriting discount of $0.350 per Note. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC UBS Securities LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Deutsche Bank Securities Inc. RBS Securities Inc. U.S. Bancorp Investments, Inc. BB&T Capital Markets, a division of Scott & Stringfellow, LLC BMO Capital Markets Corp. Credit Suisse Securities (USA) LLC Fifth Third Securities, Inc. KeyBanc Capital Markets Inc. Loop Capital Markets LLC PNC Capital Markets LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On October 19, 2012, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 Lease Revenue Bonds, 2012 Series G issued by State Public Works Board of the State of California (CUSIP No.: 13068LAE5) (the "Bonds") at a purchase price of $120.091 per Bond including an underwriting discount of $3.500. The Bonds were purchased from Loop Capital Markets LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Loop Capital Markets LLC Stone & Youngberg, a Division of Stifel Nicolaus Alamo Capital BNY Mellon Capital Markets, LLC Backstrom McCarley Berry & Co., LLC Cabrera Capital Markets, LLC City National Securities, Inc. Edward D. Jones & Co., LP Fidelity Capital Markets, a division of National Financial Services LLC Greencoast Capital Partners LLC J.P. Morgan Securities LLC Mesirow Financial, Inc. Morgan Stanley & Co. LLC O'Connor & Company Securities Inc. Oppenheimer & Co. Inc. RBC Capital Markets, LLC SL Hare Capital, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On October 19, 2012, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,350 Lease Revenue Bonds 2012 Series G issued by State Public Works Board of the State of California (CUSIP No.: 13068LAF2) (the "Bonds") at a purchase price of $120.28 per Bond including an underwriting discount of $3.75. The Bonds were purchased from Loop Capital Markets LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Loop Capital Markets LLC Stone & Youngberg, a Division of Stifel Nicolaus Alamo Capital BNY Mellon Capital Markets, LLC Backstrom McCarley Berry & Co., LLC Cabrera Capital Markets, LLC City National Securities, Inc. Edward D. Jones & Co., LP Fidelity Capital Markets, a division of National Financial Servicies LLC Greencoast Capital Partners LLC J.P. Morgan Securities LLC Mesirow Financial, Inc. Morgan Stanley & Co. LLC O'Connor & Company Securities Inc. Oppenheimer & Co. Inc. RBC Capital Markets, LLC SL Hare Capital, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On October 3, 2012, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 5.000% Unemployment Compensation Revenue Bonds, Series 2012A issued by Pennsylvania Economic Development Financing Authority (CUSIP No.: 70869VAD6) (the "Bonds") at a purchase price of $119.345 per Bond including an underwriting discount of $0.350 per Bond. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNY Mellon Capital Markets, LLC Goldman, Sachs & Co. Janney Montgomery Scott J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Piper Jaffray & Co. PNC Capital Markets LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Robert W. Baird & Co. Boenning & Scattergood, Inc. Drexel Hamilton LLC Loop Capital Markets LLC M&T Securities, Inc. Samuel A. Ramirez & Company, Inc. Raymond James & Associates, Inc. Siebert Brandford Shank & Co., LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund On October 3, 2012, BNY Mellon National Short-Term Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 10,000 5.000% Unemployment Compensation Revenue Bonds, Series 2012A issued by Pennsylvania Economic Development Financing Authority (CUSIP No.: 70869VAQ7) (the "Bonds") at a purchase price of $115.968 per Bond including an underwriting discount of $0.350 per Bond. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNY Mellon Capital Markets, LLC Goldman, Sachs & Co. Janney Montgomery Scott J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Piper Jaffray & Co. PNC Capital Markets LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Robert W. Baird & Co. Boenning & Scattergood, Inc. Drexel Hamilton LLC Loop Capital Markets LLC M&T Securities, Inc. Samuel A. Ramirez & Company, Inc. Raymond James & Associates, Inc. Siebert Brandford Shank & Co., LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Pennsylvania Intermediate Municipal Bond Fund On October 3, 2012, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,500 5.000% Unemployment Compensation Revenue Bonds, Series 2012A, issued by Pennsylvania Economic Development Financing Authority (CUSIP No.: 70869VAF1) (the "Bonds") at a purchase price of $124.182 per Bond including an underwriting discount of $0.375 per Bond. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNY Mellon Capital Markets, LLC Goldman, Sachs & Co. Janney Montgomery Scott J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Piper Jaffray & Co. PNC Capital Markets LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Robert W. Baird & Co. Boenning & Scattergood, Inc. Drexel Hamilton LLC Loop Capital Markets LLC M&T Securities, Inc. Samuel A. Ramirez & Company, Inc. Raymond James & Associates, Inc. Siebert Brandford Shank & Co., LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Pennsylvania Intermediate Municipal Bond Fund On October 3, 2012, BNY Mellon Pennsylvania Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 5.000% Unemployment Compensation Revenue Bonds, Series 2012B issued by Pennsylvania Economic Development Financing Authority (CUSIP No.: 70869VAY0) (the "Bonds") at a purchase price of $117.273 per Bond, including an underwriting discount of $0.350 per Bond. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. BNY Mellon Capital Markets, LLC Goldman, Sachs & Co. Janney Montgomery Scott J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Piper Jaffray & Co. PNC Capital Markets LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Robert W. Baird & Co. Boenning & Scattergood, Inc. Drexel Hamilton LLC Loop Capital Markets LLC M&T Securities, Inc. Samuel A. Ramirez & Company, Inc. Raymond James & Associates, Inc. Siebert Brandford Shank & Co., LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 12-13, 2013. These materials include additional information about the terms of the transaction.
